Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 4/28/22 in which claims 1-7 and 9-16 were amended, and claim 8 was canceled.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old appears to be illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3, ln 1 recites “The according to claim 2” which appears to be a misstatement of “The method according to claim 2”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cottrell et al (US 2108/0104863, already of record).
For claims 1-2, 5, 7 and 9-10, Cottrell et al teaches a production method, including the steps of: forming a monolithic solid by an additive manufacturing technique in a construction direction, said monolithic solid comprising at least one outer surface and one inner surface; and finishing said outer surface so as to make it suitable and usable as a moulding die to mould an object; said step of finishing said outer surface comprises the steps of operating a mechanical processing, and depositing material on the outer surface; arranging said monolithic solid in an operative position in which said outer surface is facing upwards, using said outer surface facing upwards as a forming die to mould the object; wherein said outer surface is at least partly concave and said inner surface is at least partly convex (Fig. 1a, [0053]-[0054], [0060]).
Though Cottrell et al do not explicitly teach said monolithic solid comprises a sandwich structure including at least one intermediate portion acting as a connection core between said outer surface and said inner surface; a section of said intermediate portion made according to a plane orthogonal to said construction direction has a corrugated profile; and said corrugated
profile includes a regular sinusoidal profile; Cottrell et al do teach a sandwich structure (Figs 3a-3d) comprising at least one intermediate portion, a honeycomb structure (element 302), acting as a connection core between said outer surface (element 106) and said inner surface (element 312) and the geometry of the support structure can vary widely ([0066]), and corrugated and sinusoidal profile support structures and a vertical construction direction are well-known, and as such it would have been obvious to one to use a vertical construction direction and substitute corrugated or sinusoidal profile support structures for the honeycomb support structure of Cottrell et al to arrive at the claimed limitations.
For claims 3-4, though Cottrell et al do not explicitly teach the limitations of these claims, Cottrell et al do teach finishing an outer surface is carried out by a CNC mechanical processing of said outer surface and by depositing epoxy material on the finished part ([0004]), and depositing a fibrous material is well-known in the art, and as such the limitations of these claims would have been obvious to one of ordinary skill before the effective filing date of the claimed invention since it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Please see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and MPEP 2144.04 IV(C) for details.
For claim 6, though Cottrell et al do not explicitly teach these limitations, Cottrell et al do teach the reverse limitations of instant claim 7 (see citation above) and the additive manufactured tooling and techniques may be used to generate a printed tool of virtually any size and shape ([0050]) and the claim 6 limitations would have been obvious to one in order to produce an object of such desired shape.
For claims 11-12, though Cottrell et al do not explicitly teach the limitations of these claims, Cottrell et al do teach the sandwich structure discussed above and shown in Figs 3a-3b and fastening together the parts of the multi-piece tool system ([0065]), and it would have been obvious to one to construct the tooling component 106 in a vertical direction (that is with the structure shown in Fig. 3b tipped up from the paper such that the edges of the curved surfaces are vertical) and then fix it to base structure 118 with expected success, which would meet the limitations of these claims.
For claims 13-14, though Cottrell et al do not explicitly teach the limitations of these claims, Cottrell et al do teach the monolithic solid comprises two or more sections which are fixed to a supporting structure (Fig. 4, [0069]), and fixing together parts by gluing is well-known, and as such it would have been obvious to one to glue the two or more sections together in order to strengthen the monolithic solid.
For claims 15-16, though Cottrell et al do not explicitly teach the limitations of these claims, Cottrell et al do teach the tool piece 102 with outer surface 116 and an unlabeled inner surface (Fig. 1a), and for a vertical construction direction taught as obvious above, these claim limitations would be met.
Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive.
Applicant asserts that the structure of Figures 3a and 3b of Cottrell is not a monolithic structure, but a structure made of several pieces and therefore, Cottrell fails to disclose, teach or suggest the distinctive feature of amended claim 1 according to which a monolithic solid is formed by means of an additive manufacturing technique in a construction direction and comprises a sandwich structure including at least an intermediate portion acting as a connecting core between said external surface and said internal surface, whereby the monolithic solid includes, in addition to said external surface and said internal surface, said sandwich structure as well, and this distinctive feature solves the problem of creating a particularly sturdy and light monobloc structure using additive technology, and this distinctive feature is not shown by Cottrell nor is it obvious or derivable in a direct way from common general knowledge. 
Examiner agrees that the structure of Figures 3a and 3b of Cottrell is not a monolithic structure, but a structure made of several pieces.  However, it would have would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to form a monolithic structure by means of an additive manufacturing technique because making elements of a device integral or separable is considered to be an obvious design choice and does not render an invention patentable.  Please see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04(V) (B & C) for further details.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743